Product supplement no. UBS-4-I Registration Statement No. 333-177923 To prospectus dated November 14, 2011 and Dated November 30, 2011 prospectus supplement dated November 14, 2011 Rule 424(b)(2) Return Optimization Securities Linked to an Index, a Fund or a Basket of Indices and/or Funds Buffered Return Optimization Securities Linked to an Index, a Fund or a Basket of Indices and/or Funds General JPMorgan Chase & Co. may from time to time offer and sell return optimization securities linked to a single index, a single fund or a basket of indices and/or funds (which we refer to as ROS) or buffered return optimization securities linked to a single index, a single fund or a basket of indices and/or funds (which we refer to as BROS). We refer to ROS and BROS collectively as the securities. This product supplement no. UBS-4-I describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus. A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply to specific issuances of the securities, including any changes to the terms specified below. We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements. A separate underlying supplement or the relevant terms supplement will describe any index or fund to which the securities are linked. If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related underlying supplement or in the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. The securities are senior unsecured obligations of JPMorgan Chase & Co. Any payment on the securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase & Co. Payment is linked to an Index, a Fund or a Basket as described below. For important information about tax consequences, see Material U.S. Federal Income Tax Consequences beginning on page PS-38. Minimum denominations of $10 and integral multiples thereof, unless otherwise specified in the relevant terms supplement. Investing in the securities is not equivalent to investing directly in any Index, any Fund, the equity securities underlying any Index or the securities, commodities or futures contracts underlying any Fund. The securities will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Key Terms Underlying: In this product supplement, we refer to the Index, the Fund or the Basket to which the securities are linked as the Underlying. Components: In this product supplement, we refer to any single Index or Fund to which the securities are linked or that is included in a Basket as a Component and, collectively, as the Components. Index: Any index to which the securities are linked or that is included in a Basket will be specified in the relevant terms supplement (each, an Index). Fund: Any fund to which the securities are linked or that is included in a Basket will be specified in the relevant terms supplement (each, a Fund). We refer to a Fund that is designed to track a commodity index or primarily invests in commodities or commodity futures contracts as a Commodity Fund. (continued on next page) Investing in the Return Optimization Securities and the Buffered Return Optimization Securities involves a number of risks. See Risk Factors beginning on page PS-9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product supplement no. UBS-4-I, the accompanying prospectus supplement and prospectus or any related underlying supplement or terms supplement. Any representation to the contrary is a criminal offense. The securities are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. UBS Financial Services Inc. November 30, 2011 Key Terms (continued) Basket: If the securities are linked to a basket, the relevant terms supplement will specify the Indices and/or Funds that are included in the basket (the Basket). Payment at Maturity (for ROS): Unless otherwise specified in the relevant terms supplement, for ROS, the amount you will receive at maturity is based on the Underlying Return as described below. If the Underlying Return is positive, you will receive at maturity a cash payment per $10 principal amount security equal to: $10 + ($10 × Underlying Return × Multiplier); provided, however , that, if applicable, in no event will you receive at maturity an amount greater than $10 + ($10 × the Maximum Gain). If the Underlying Return is zero, you will receive at maturity a cash payment of $10 per $10 principal amount security. Your investment will be fully exposed to any decline in the value of the Underlying. If the Underlying Return is negative, you will lose 1% of the principal amount of your securities for every 1% that the Ending Underlying Value is less than the Initial Underlying Value. Under these circumstances, you will receive at maturity a cash payment per $10 principal amount security equal to: $10 + ($10 × Underlying Return) For ROS, you will lose some or all of your investment at maturity if the Ending Underlying Value is less than the Initial Underlying Value. Payment at Maturity (for BROS): Unless otherwise specified in the relevant terms supplement, for BROS, the amount you will receive at maturity is based on the Underlying Return and the Buffer Amount as described below. If the Underlying Return is positive, you will receive at maturity a cash payment per $10 principal amount security equal to: $10 + ($10 × Underlying Return × Multiplier); provided, however , that if applicable, in no event will you receive at maturity an amount greater than $10 + ($10 × the Maximum Gain). If the Underlying Return is negative or zero, but the Ending Underlying Value has not declined below the Initial Underlying Value by more than the Buffer Amount, you will receive at maturity a cash payment of $10 per $10 principal amount security. Your investment will be fully exposed to any decline in the value of the Underlying that exceeds the Buffer Amount. If the Underlying Return is negative and the Ending Underlying Values percentage decline from the Initial Underlying Value exceeds the Buffer Amount, for every 1% that the Ending Underlying Value is less than the Initial Underlying Value by more than the Buffer Amount, you will lose an amount equal to 1% of the principal amount of your securities. Under these circumstances, you will receive at maturity a cash payment per $10 principal amount security equal to: $10 + [$10 × (Underlying Return + Buffer Amount)] For BROS, you will lose some of your investment at maturity if the Ending Underlying Value is less than the Initial Underlying Value by more than the Buffer Amount. Maximum Gain: If applicable, a fixed percentage as specified in the relevant terms supplement. Multiplier: A fixed number as specified in the relevant terms supplement. Buffer Amount: If applicable, a fixed percentage as specified in the relevant terms supplement. Underlying Return: In this product supplement, we refer to the Index Return, the Fund Return or the Basket Return, as applicable, as the Underlying Return. Initial Underlying Value: In this product supplement, we refer to the Initial Index Level (or Index Strike Level, if applicable), the Initial Price (or Strike Price, if applicable) or the Initial Basket Level (or Basket Strike Level, if applicable), as applicable, as the Initial Underlying Value. Ending Underlying Value: In this product supplement, we refer to the Final Index Level, the Final Price or the Final Basket Level, as applicable, as the Ending Underlying Value. (continued on next page) Key Terms (continued) Underlying Value: In this product supplement, we refer to the Index Closing Level, the closing price of the Fund or the Basket Closing Level, as applicable, as the Underlying Value. Index Return: Unless otherwise specified in the relevant terms supplement, with respect to an Index: Final Index Level  Initial Index Level (or Index Strike Level, if applicable) Initial Index Level (or Index Strike Level, if applicable) Initial Index Level: Unless otherwise specified in the relevant terms supplement, with respect to an Index, the Index Closing Level of that Index on the Trade Date. Final Index Level: Unless otherwise specified in the relevant terms supplement, with respect to an Index, the Index Closing Level of that Index on the Final Valuation Date or such other date as specified in the relevant terms supplement. Index Strike Level: With respect to an Index, the relevant terms supplement may specify a level other than the Initial Index Level of that Index, which we refer to as the Index Strike Level, to be used for calculating the Index Return of that Index and the amount payable at maturity, if any. The Index Strike Level, if applicable, for an Index may be based on and/or expressed as a percentage of the Index Closing Level of that Index as of a specified date, or may be determined without regard to the Index Closing Level of that Index as of a particular date. For example, the relevant terms supplement may specify that, for a particular Index, an Index Strike Level equal to 95% of the Initial Index Level of that Index will be used to calculate the Index Return of that Index. Fund Return: Unless otherwise specified in the relevant terms supplement, with respect to a Fund: Final Price  Initial Price (or Strike Price, if applicable) Initial Price (or Strike Price, if applicable) Initial Price: Unless otherwise specified in the relevant terms supplement, with respect to a Fund, the Initial Price is (a) the closing price of one share of that Fund on the Trade Date, divided by (b) the Share Adjustment Factor for that Fund. See General Terms of Securities  Anti-Dilution Adjustments. Final Price: Unless otherwise specified in the relevant terms supplement, with respect to a Fund, the closing price of one share of that Fund on the Final Valuation Date or such other date as specified in the relevant terms supplement. Share Adjustment Factor: Unless otherwise specified in the relevant terms supplement, with respect to a Fund, the Share Adjustment Factor will be set initially at 1.0, subject to adjustment upon the occurrence of certain events affecting that Fund. See General Terms of Securities  Anti-Dilution Adjustments. Strike Price: With respect to a Fund, the relevant terms supplement may specify a price other than the Initial Price of that Fund, which we refer to as the Strike Price, to be used for calculating the Fund Return of that Fund and the amount payable at maturity, if any. The Strike Price, if applicable, for a Fund will be equal to (a) a percentage of the closing price of one share of that Fund as of a specified date or (b) a fixed amount determined without regard to the closing price of one share of that Fund as of a particular date, in each case divided by the Share Adjustment Factor for that Fund. For example, the relevant terms supplement may specify that, for a particular Fund, a Strike Price equal to 95% of the closing price of one share of that Fund on the Trade Date, divided by the Share Adjustment Factor for that Fund (i.e., the Initial Price), will be used to calculate the Fund Return of that Fund. Basket Return: Unless otherwise specified in the relevant terms supplement: Final Basket Level  Initial Basket Level (or Basket Strike Level, if applicable) Initial Basket Level (or Basket Strike Level, if applicable) Initial Basket Level: Unless otherwise specified in the relevant terms supplement, set equal to 100 on the Trade Date or such other relevant date as specified in the relevant terms supplement. (continued on next page) Key Terms (continued) Final Basket Level: Unless otherwise specified in the relevant terms supplement, the Basket Closing Level on the Final Valuation Date or such other date as specified in the relevant terms supplement. Basket Strike Level: The relevant terms supplement may specify a level other than the Initial Basket Level, which we refer to as the Basket Strike Level, to be used for calculating the Basket Return and the amount payable at maturity, if any. The Basket Strike Level, if applicable, may be based on and/or expressed as a percentage of the Basket Closing Level as of a specified date, or may be determined without regard to the Basket Closing Level as of a particular date. For example, the relevant terms supplement may specify that a Basket Strike Level equal to 95% of the Initial Basket Level will be used to calculate the Basket Return. Basket Closing Level: Unless otherwise specified in the relevant terms supplement, the Basket Closing Level on any relevant day will be calculated as follows: 100 × [1 + sum of (Component Return of each Component × Component Weight of each such Component)] Component Return: Unless otherwise specified in the relevant terms supplement, with respect to a Component, the Stock Return, the Index Return or the Fund Return, as applicable, of that Component. Component Weight: For securities linked to a Basket, with respect to a Component, a fixed percentage or fraction as specified in the relevant terms supplement, provided that the sum of the Component Weight for all Components will equal 100% or 1, as applicable. The relevant terms supplement will specify either (i) the weight of each Component in the Basket, which will be fixed for the term of the securities, or (ii) the manner in which the weight of each Component will be determined. For example, if the relevant terms supplement specifies that a Component is weighted to compose 18% of the value of the Basket, the Component Weight for that Component is 18%. Alternatively, the relevant terms supplement may specify that, for a Basket consisting of two Components, the Component with the greater Component Return on the Final Valuation Date will make up 70% of the value of the Basket, and the Component with the lesser Component Return on the Final Valuation Date will make up 30% of the value of the Basket. If the Basket is composed entirely of Indices or entirely of Funds, the relevant terms supplement may refer to the Component Weights as the Index Weights or the Fund Weights, respectively. Issue Price: Unless otherwise specified in the relevant terms supplement, $10 per $10 principal amount security. Trade Date: Settlement Date: Final Valuation Date: As specified in the relevant terms supplement. As specified in the relevant terms supplement. The Ending Underlying Value will be determined on a single date, which we refer to as the Final Valuation Date, as specified in the relevant terms supplement. The Final Valuation Date is subject to postponement in the event of certain market disruption events and as described under Description of Securities  Postponement of the Final Valuation Date. Maturity Date: As specified in the relevant terms supplement. The Maturity Date of the securities is subject to postponement in the event of certain market disruption events and as described under Description of Securities  Payment at Maturity. TABLE OF CONTENTS Page Description of Securities PS-1 Risk Factors PS-9 Use of Proceeds and Hedging PS-27 The Components PS-28 General Terms of Securities PS-29 Material U.S. Federal Income Tax Consequences PS-38 Underwriting (Conflicts of Interest) PS-42 Notice to Investors PS-44 Structured Products Characterization PS-51 Benefit Plan Investor Considerations PS-52 We have not authorized anyone to provide any information other than that contained or incorporated by reference in the relevant terms supplement, any related underlying supplement, this product supplement no. UBS-4-I and the accompanying prospectus supplement and prospectus with respect to the securities offered by the relevant terms supplement, any related underlying supplement and this product supplement no. UBS-4-I, and with respect to JPMorgan Chase & Co. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This product supplement no. UBS-4-I, together with the relevant terms supplement, any related underlying supplement and the accompanying prospectus and prospectus supplement, contains the terms of the securities and supersedes all other prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, stand-alone fact sheets, brochures or other educational materials of ours, or any written materials prepared by any Agent (as defined in Underwriting (Conflicts of Interest)), including UBS Financial Services Inc. The information in the relevant terms supplement, any related underlying supplement, this product supplement no. UBS-4-I and the accompanying prospectus supplement and prospectus may only be accurate as of the dates of each of these documents, respectively. The securities described in the relevant terms supplement and this product supplement no. UBS-4-I are not appropriate for all investors, and involve important legal and tax consequences and investment risks, which should be discussed with your professional advisers. You should be aware that the regulations of the Financial Industry Regulatory Authority, or FINRA, and the laws of certain jurisdictions (including regulations and laws that require brokers to ensure that investments are suitable for their customers) may limit the availability of the securities. The relevant terms supplement, any related underlying supplement, this product supplement no. UBS-4-I and the accompanying prospectus supplement and prospectus do not constitute an offer to sell or a solicitation of an offer to buy the securities in any circumstances in which an offer or solicitation is unlawful. In this product supplement no. UBS-4-I, any related underlying supplement, the relevant terms supplement and the accompanying prospectus supplement and prospectus, we, us and our refer to JPMorgan Chase & Co., unless the context requires otherwise. i DESCRIPTION OF SECURITIES The following description of the terms of the securities supplements the description of the general terms of the debt securities set forth under the headings Description of Notes in the accompanying prospectus supplement and Description of Debt Securities in the accompanying prospectus. A separate terms supplement will describe the terms that apply to specific issuances of the securities, including any changes to the terms specified below. A separate underlying supplement or the relevant terms supplement will describe any index or fund to which the securities are linked. Capitalized terms used but not defined in this product supplement no. UBS-4-I have the meanings assigned in the accompanying prospectus supplement, prospectus and the relevant terms supplement and any related underlying supplement. The term  security  refers to each $10 principal amount of our Return Optimization Securities Linked to an Index, a Fund or a Basket of Indices and/or
